Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16, 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2021.
Applicant’s election without traverse of Group I (claims 1-9, 17-18) in the reply filed on 2/23/2021 is acknowledged.
Drawings
The drawings are objected to because the drawings appear to be faded, particularly Figures 1 & 2.  Applicant appears to already have submitted a replacement sheet for Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-18 objected to because of the following informalities:  a comma should be applied after the claim dependency is established (e.g. claim 17 should be “The method according to claim 3,”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 establishes a method performed by “one or more devices”, which appears to invoke 112(f) due to “device” being a generic placeholder and the associated function/method steps being 
Claim 9 recites “performed by at least one first device and a second device”.  Examiner considers this unclear as to whether this is referring back to the “one or more devices” of claim 1 or not.  
Claim 9 establishes antecedent basis for “at least one first device” on line 2 but then proceeds to refer to “the first device”.  Examiner considers rephrasing to “a first device” would obviate the issue.
Claim 9 recites “the geometry information item determined by the second device” on lines 10-11.  Examiner however, notes that on lines 5-6, the geometry information item is “obtained” by the first device and sent to the second device.  The geometry information item appears to be “received” by the second device.  Examiner is not clear from this limitation whether Applicant intends for 1) the second device to “determine” the at least one treatment parameter based on the geometry information, or 2) the second device simply “receives” the geometry information item.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (CN 204959394, “Tan”).  Examiner has provided a machine translation of Tan.  
Tan teaches a method of operating a washing machine comprising:

For Claim 1:
A method performed by one or more devices, comprising: 
obtaining a geometry information item representative of a spatial location of a plurality of points of a surface of a textile (see machine translation, [0031]-[0032]); 
determining at least one treatment parameter for treating the textile based at least in part on the geometry information item (see machine translation, [0032].  refer to water level, cycle times); and 
outputting or triggering an output of the at least one treatment parameter (see machine translation, [0032]).  The water level and times are used by the controller when executing the process, and also outputted to a display. 

For Claim 2:
The method according to claim 1, wherein determining the at least one treatment parameter is based on determining an area of the surface of the textile and/or determining a volume spanned by the surface of the textile (see machine translation, [0031]-[0032]). 

For Claim 3:
The method according to claim 1, wherein the at least one treatment parameter indicates at least one cleaning parameter (see machine translation, [0032].  refer to water level, cycle times). 

For Claim 4:
The method according to claim 1, the method further comprising: 
performing a treatment of the textile based at least partially on the at least one treatment parameter (see machine translation, [0032].  refer to water level, cycle times). 

For Claim 5
The method according to claim 1, the method further comprising: 
determining the geometry information item representative of the spatial location of a plurality of points of the surface of the textile (see machine translation, [0031].  refer to “each point”). 

For Claim 6:
The method according to claim 5, wherein the determining of the geometry information item comprises applying an excitation to the surface of the textile, wherein the excitation comprises, in particular, a laser beam and wherein the excitation is one-dimensionally or two-dimensionally spatially structured (see Figure 1, triangular laser ranging sensor 6.  see machine translation, [0030]-[0031). 

For Claim 7:
The method according to claim 5, wherein the determining of the geometry information item comprises triangulation (see Figure 1, triangular laser ranging sensor 6.  machine translation, [0010], [0012]). 

For Claim 18:
The method according to claim 4 wherein the performing step is further defined as performing a cleaning treatment of the textile based at least partially on the at least one treatment parameter (see machine translation, [0032].  refer to water level, cycle times).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN 204959394, “Tan”) as applied to claim 5 above, and further in view of Fuhge et al. (EP 2740828, “Fuhge”).  Examiner had provided a machine translation of Fuhge.  
Tan teaches claim 5.
Tan does not appear to teach the time-related limitations of the following:

For Claim 8:
The method according to claim 5, wherein the determining of the geometry information item is time-dependent and the spatial position of points on a plurality of cross-sections of the surface of the textile is recorded in a temporal sequence. 

Fuhge however, teaches to monitor load volume/distribution over time so as to sense change(s) thereof and regulate the washing program accordingly in response to said change(s) (see Fuhge’s machine translation, [0007], [0021]-[0022], [0027]-[0033]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tan, and more and particularly to measure change(s) in the volume/spatial distribution of the laundry over time as taught by Fuhge so as to regulate the washing program accordingly in response to said change(s).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN 204959394, “Tan”) as applied to claim 1 above.
Tan teaches claim 1.
Examiner is not clear to the limitations of claim 9 (see 112 issues above):

For Claim 9:
The method according to claim 1, performed by at least one first device and a second device, 
wherein the geometry information item representative of the spatial location of a plurality of points of the surface of the textile is obtained at the first device and sent to the second device; 
wherein the geometry information item representative of the spatial location of the plurality of points of the surface of the textile is received on the second device; 
wherein the at least one treatment parameter for treating the textile is sent to the first device based at least in part on the geometry information item determined by the second device; and 
wherein the at least one treatment parameter is received at the first device.

Examiner’s best guess is that because Tan’s controller effectively performing all the functionality by taking the sensor input, calculating the volume, and then calculating the wash parameters such as water level (see machine translation, [0031]-[0032].  refer to determining volume and then determining water level, cycle times).  Examiner considers that relying on two distinct processing/control devices which exchange information to accomplish the same overall task as a single device as the obvious act of making separable or duplication of parts (see MPEP 2144.04, “Making Separable”, “Duplication of Parts”).  Using two distinct controllers to make the required calculations does not appear to patentably distinguish over Tan’s controller.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN 204959394, “Tan”) as applied to claim 3 above, and further in view of Doh (US 20120017653).
Tan teaches claim 3.
Tan does not appear to teach the following:

For Claim 17:
The method according to claim 3 wherein the at least one cleaning parameter is an amount of cleaning agent.   

Examiner however, considers it well-known in the washing arts to vary the supply amount of detergent based upon a sensed volume of laundry and refers to Doh (see Doh’s [0063]) (see MPEP 2144.05, “Routine Optimization”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tan and more particularly to vary the supply amount of detergent according to the sensed volume of laundry because said modification is routine optimization in view of Doh. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714